Citation Nr: 1043864	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In August 2008, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to ask the 
Veteran to provide additional information regarding his alleged 
in-service stressors.  That action completed, the matter has 
properly been returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).

It appears that the issue of a total disability based upon 
individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action (if needed).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  Id.  
See also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a 
combat zone does not establish that a veteran engaged in combat 
with the enemy.  Id.  Whether the veteran engaged in combat with 
the enemy is determined through the receipt of certain recognized 
military citations or other supportive evidence.  West v. Brown, 
7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not 
engage in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996). 

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied: 

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at  
38 C.F.R. § 3.304(f)).

At this time, the Board must note that the revised regulations 
became effective after the August 2008 Board remand.  While the 
Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

In this case, there is no evidence of record that the Veteran 
engaged in combat with the enemy, nor does he so contend.  In 
addition, his alleged in-service stressors have not been 
corroborated.  However, the Veteran has presented statements 
concerning his in-service stressors.  Some, such as his 
contentions that his unit came under attack when he arrived in 
Vietnam, that he was under constant bombing in Vietnam at night, 
and that he witnessed a young boy in a Vietnamese village blow 
himself up, as well as six other soldiers, seem to meet the new 
criteria that the Veteran must have experienced, witnessed, or 
have been confronted by an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others.  

Accordingly, in light of the amendment to VA regulations 
discussed above, the Board finds that a remand is necessary to 
afford the Veteran a VA examination with a VA psychiatrist or 
psychologist or a psychiatrist or psychologist with whom VA has 
contracted.  This examiner is asked to render an opinion as to 
whether it is at least as likely as not (50% or greater) that: 
(1) the Veteran experienced, witnessed, or was confronted by an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, and the Veteran's response to that event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror; (2) that the claimed 
stressor is adequate to support a diagnosis of PTSD; and (3) that 
the Veteran's symptoms are related to the claimed stressor.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for a 
VA examination of his PTSD.  The examiner 
should note any functional impairment 
caused by the Veteran's disability, 
including a full description of the 
effects of his disability upon his 
ordinary activities, if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that: 

a) the Veteran experienced, witnessed, or 
was confronted by an event or 
circumstance that involved actual or 
threatened death or  serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's 
response to that event or circumstance 
involved a psychological or psycho-
physiological state of fear, 
helplessness, or horror; 

b) that the claimed stressor is adequate 
to support a diagnosis of PTSD; and 

c) that the Veteran's symptoms are 
related to the claimed stressor.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  
A complete rationale is required for all 
opinions rendered.

2.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, 
this case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

